Citation Nr: 1211159	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-33 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, claimed as a result of exposure to herbicides, for accrued benefits purposes.

2.  Entitlement to service connection for tinnitus, to include as a result of exposure to herbicides and/or as secondary to multiple myeloma, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973, and had additional service in the National Guard and Reserves.  The Veteran died in August 2006.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appellant provided testimony before the undersigned Acting Veterans Law Judge at a video-conference hearing in January 2012.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2006, and a death certificate was issued.

2.  At the time of the Veteran's death, he was not service-connected for any disability.

3.  At the time of his death, the Veteran had claims pending for service connection for multiple myeloma and tinnitus.  The Veteran had filed the claims in December 2003, the RO had issued a rating decision denying those claims in December 2005, and the Veteran had filed a timely notice of disagreement in July 2006, but the RO had not issued a Statement of the Case prior to the Veteran's death in August 2006.

4.  The appellant timely filed a claim for service connection for accrued benefits purposes in December 2006.

5.  Resolving reasonable doubt in favor of the appellant, based on the evidence of record at the time of the Veteran's death, the Veteran was exposed to herbicides in service, and his diagnosed multiple myeloma is presumptively related to his herbicide exposure.

6.  Tinnitus is not shown by the evidence of record at the time of the Veteran's death to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure, or caused or aggravated by multiple myeloma.

7.  The death certificate, issued on August 24, 2006, and signed by a physician, reflects that the immediate cause of the Veteran's death was metastatic multiple myeloma due to or as a consequence of respiratory failure.

8.  The cause of the Veteran's death is due to service-connected multiple myeloma.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for multiple myeloma for accrued benefits purposes have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5101, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.151, 3.303, 3.307, 3.309, 3.1000 (2011).

2.  The criteria for service connection for tinnitus for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5101, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.151, 3.303, 3.307, 3.309, 3.310, 3.1000 (2011).

3.  Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1310, 1312, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).


In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

As the Board's decision to grant service connection for multiple myeloma for accrued benefits purposes and for the cause of the Veteran's death herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations with respect to these issues. 

Pertinent to the appellant's claim for service connection for tinnitus for accrued benefits purposes, entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  See 38 U.S.C.A. 
§ 5121(a) (West 2002); see also Hyatt v. Shinseki, 566 F.3d 1364 (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999).  The outcome of the appellant's accrued benefits claim hinges on the application of the law to evidence which was in the file at the time of the Veteran's death.  Because there is no additional evidence which may be added to the file, no evidentiary development is necessary and no notice of such need have been provided to the appellant.  The law in the case is dispositive and there is simply no basis for a legal entitlement to such benefits.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).  Therefore, there is no assistance that VA could possibly provide to the appellant to substantiate the claim of entitlement to service connection for tinnitus as a result of exposure to herbicides or as secondary to multiple myeloma for accrued benefits purposes.

Consequently, the Board finds that the duties to notify and assist the appellant in the development of her claims have been satisfied in this appeal.

II.  Analysis

Service Connection for Multiple Myeloma and Tinnitus for Accrued Benefits Purposes

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000 (c).  Here, the Board concludes that there was a pending claim at the time of the Veteran's death in August 2006, and the appellant filed her claim for service connection for accrued benefits purposes in December 2006.  Therefore, the claim was timely filed.  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  See 38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.

The appellant contends that the Veteran had claims pending for service connection for multiple myeloma and tinnitus at the time of his death, and that service connection for those claims for accrued benefits purposes is warranted.

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); see also Ralston, supra; 38 C.F.R. § 3.1000(a).  Thus, the appellant could not furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  See 38 C.F.R. § 3.1000(d)(4); see also Hyatt, supra; Hayes v. Brown, 4 Vet. App. 353 (1993).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.

In this case, the record shows that the Veteran had pending claims of entitlement to service connection for multiple myeloma and tinnitus at the time of his death.  In December 2003, VA received the Veteran's original claim of entitlement to service connection for multiple myeloma and tinnitus as a result of exposure to herbicides.  In a December 2005 rating decision, the RO denied service connection for multiple myeloma and tinnitus.  The Veteran filed a notice of disagreement as to those two issues in July 2006; however, no additional adjudicative actions, including the issuance of a statement of the case, were undertaken before the Veteran's death in August 2006.  Therefore, the issues of service connection for multiple myeloma and tinnitus remained pending and unadjudicated at the time of the Veteran's death.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Multiple Myeloma

Where a Veteran served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, and manifests certain diseases, including multiple myeloma, to a degree of 10 percent at any time after service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The appellant alleged at her January 2012 hearing before the undersigned Acting Veterans Law Judge that the Veteran repaired drones in Korea in 1970 and 1971, and that some of those drones were recovered from the DMZ and were covered in soil that was saturated with herbicides.

Also of record is a February 2004 statement from the Veteran in which he noted that his service in Korea involved disassembly, decontamination, and replacement of unmanned drone engines which had often landed in classified areas in Korea.  He also asserted that "Considering the location of the mission and duties performed, I feel that there is a strong likelihood of contact with herbicides."  Furthermore, in a May 2005 statement, the Veteran reported that his duties in Korea included decontamination of engines retrieved from land and water near the DMZ.  He further stated that he was thereby exposed to the herbicides which had been used in the area, and that he had performed these duties without protective gear of any sort.

The Veteran's Department of Defense (DD) Form 214 shows that his military occupational specialty (MOS) was Jet Engine Mechanic; it also indicates that he served in Korea.  Service personnel records show that the Veteran had temporary duty (TDY) in Osan AFB, Korea, from December 15, 1970 to April 9, 1971, and from September 28, 1971 to November 23, 1971.

The Veteran's service treatment records show no evidence of a diagnosis of multiple myeloma, and no allegations that the Veteran's multiple myeloma had its onset in service are of record.

The Veteran was initially diagnosed with multiple myeloma in August 2001 and had numerous diagnoses of that disorder throughout the pendency of his claim.

As an initial matter, the Board emphasizes that in accrued benefits claims in which the Veteran died prior to October 10, 2008, such as this case, VA is statutorily prohibited from developing evidence, except for records which were in VA's possession (even if not in the claims file) at the time the Veteran died.  See 38 U.S.C.A. § 5121(a) (West 2002); see also Hyatt, supra; Ralston, supra.  Consequently, for the purpose of adjudicating the appellant's accrued benefits claims, the Board must rely solely on the evidence that was in VA's possession as of August [redacted], 2006-the date of the Veteran's death.

The Board finds that the Veteran is competent to have reported that his service in Korea involved disassembly, decontamination, and replacement of engines which had often landed in classified areas in Korea and in the DMZ, and that he performed this work without protective gear of any sort.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and are within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board further finds that the Veteran's statements are credible both because of their internal consistency, and because they are corroborated by his service personnel records, which showed that he served as a Jet Engine Mechanic at Osan AFB, Korea, from December 15, 1970 to April 9, 1971, and from September 28, 1971 to November 23, 1971.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

With respect to the Veteran's contention that his decontamination and repair, without protective gear, of drone engines retrieved from land and water in and around the Korean DMZ from December 15, 1970 to April 9, 1971 involved exposure to herbicides, the Board finds that there is an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim, and, as such, the appellant is entitled to the benefit of the doubt.  38 C.F.R. § 3.102.

Factors in support of the Veteran's statements include, first, the fact that the Department of Defense has recognized that herbicides are known to have been applied in or near the Korean DMZ between April 1, 1968, and August 31, 1971.  See 38 CFR § 3.307(a)(6)(iv); see also Adjudication Procedures Manual (M21-1MR) IV.ii.2.C.10.p.  This herbicide use coincides with the Veteran's documented service at Osan AFB, Korea, from December 15, 1970 to April 9, 1971.  Although Osan AFB is not in or near the Korean DMZ-official records submitted by the appellant list the distance as 48 miles away from the DMZ-the recognition of herbicide use during that time period suggests that herbicides would have been present in soils in or near the DMZ from which the Veteran recovered and decontaminated fallen aircraft.  Second, the Veteran's MOS of Jet Engine Mechanic is consistent with his reported maintenance of drone aircraft engines.  Indeed, a service personnel record dated August 1971 confirms that, between December 1970 and April 1971, the Veteran "salt water decontaminated" four engines.  This is consistent with the Veteran's reports of engine decontamination; furthermore, in light of the known corrosive impact of salt water on engines, it is understandable that decontamination of mere dirt or soil would not have warranted mention in that record.  Third, the Veteran has a demonstrated record of integrity and credibility; his service personnel records include findings from his superiors that he was a "conscientious individual, highly accurate and....outstanding...and a tremendous credit to his country."  Likewise, his numerous statements throughout the claims file are highly internally consistent.

Although the Board's analysis is complicated by the fact that the Veteran did not serve in units known to have been exposed to herbicides, and did not witness the herbicides being sprayed, the Board finds that the evidence is in relative equipoise as to the Veteran's February 2004 conclusion that, "Considering the location of the mission and duties performed, I feel that there is a strong likelihood of contact with herbicides."  Therefore, because herbicide exposure is consistent with the probable results of decontaminating engines that had fallen in or near the Korean DMZ between December 1970 and April 1971 without use of protective gear, the Board resolves all reasonable doubt in favor of the appellant and finds that the Veteran's assertion of exposure to herbicides is both competent and credible.  38 C.F.R. § 3.102.

In light of the finding that the Veteran was exposed to herbicides during his service in Korea, it follows presumptively that service connection for multiple myeloma for accrued benefits purposes is warranted because multiple myeloma is among the diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e).  Furthermore, the Veteran's multiple myeloma manifested to a degree of 10 percent or more during the pendency of his claim, and the regulation further requires only that the manifestation occur "at any time after service."  38 C.F.R. § 3.307(a)(6)(iv).

Accordingly, attributing the benefit of the doubt to the appellant in light of the Veteran's competent, credible, and corroborated lay evidence, and in the absence of any documented evidence or medical opinions to the contrary, service connection for multiple myeloma for accrued benefits purposes is granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

As explained above, and as the RO noted in its May 2007 rating decision and subsequent adjudications, the Veteran had a claim of entitlement to service connection for tinnitus pending at the time of his death.  As such, this claim is considered as a part of the appellant's claim for accrued benefits.

The Veteran had asserted in his December 2003 claim that his tinnitus was first treated in April 2002, but he did not list the date on which his tinnitus began.  In a February 2004 statement, the Veteran had asserted that his exposure to herbicides caused his tinnitus.  Although the Veteran never specified the nature of the alleged relationship between his tinnitus and exposure to herbicides, the Board notes that a private physician, Dr. B.L. Phillips, found in May 2002 that the Veteran had complaints of dizziness that were possibly due to toxicity due to his chemotherapy.  Broadly construing the claim in the way that is most favorable to the appellant, the Board finds that her claim for service connection for tinnitus for accrued benefits purposes includes all theories: direct, as a result of exposure to herbicides, and as secondary to multiple myeloma.  Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

The Veteran's service treatment records show no evidence of a diagnosis of tinnitus, and he specifically denied experiencing ear trouble in his Reports of Medical History in the National Guard dated February 1977, April 1979, April 1983, and July 2003.

The Veteran's report that he had been treated, and thus experiencing, tinnitus since April 2002 is competent.  See Layno, supra; Jandreau, supra.  Tinnitus is a disorder that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

However, neither the Veteran nor any other source has specified that the tinnitus began during a period of active duty, active duty for training (ACDUTRA), or inactive duty training (INACDUTRA).  The term "active military, naval, or air service," as used in 38 C.F.R. § 3.303(a), includes active duty and any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty.  See 38 C.F.R. 
§§ 3.6(a), (c), (d).  Moreover, as noted above, the Veteran specifically denied experiencing ear trouble in his Reports of Medical History in the National Guard dated February 1977, April 1979, April 1983, and July 2003.  Consequently, the Board finds that the most probative evidence of record shows that the Veteran's tinnitus did occur during his active duty service, ACDUTRA, INACDUTRA.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).

Furthermore, neither the Veteran nor any other source has asserted any service-related cause of his tinnitus.  Although the Veteran's service treatment records show that he was provided ear muffs in May 2000, his audiogram results at that time were found to be normal, and no complaint, diagnosis, or treatment of tinnitus was noted.  Moreover, neither the Veteran nor the appellant have alleged that his tinnitus is directly related to his military service.  Therefore, service connection for tinnitus on a direct basis is not warranted.

With respect to the theories of service connection as a result of exposure to herbicides, and as secondary to multiple myeloma, the Board notes that lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the questions of whether the Veteran's tinnitus was etiologically related to exposure to herbicides or multiple myeloma are complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Although the Veteran was competent to report that he was experiencing tinnitus, neither he nor the appellant are competent to opine on the etiological relationship between his tinnitus and exposure to herbicides or multiple myeloma.  Moreover, although Dr. Phillips found in May 2002 that the Veteran had complaints of dizziness that were possibly due to toxicity due to his chemotherapy, he did not diagnosis tinnitus or etiologically relate it to chemotherapy toxicity.  Furthermore, there is no competent medical evidence of record which etiologically links the Veteran's tinnitus either to his exposure to herbicides or to his multiple myeloma.

Therefore, the Board finds that service connection is not warranted for tinnitus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for tinnitus, to include as a result of exposure to herbicides and as secondary to multiple myeloma for accrued benefits purposes.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Service Connection for the Cause of the Veteran's Death

At her hearing and in documents of record, the appellant contends that the Veteran was exposed to herbicides during his military service in Korea, which, in turn, caused the multiple myeloma which was listed on the Veteran's death certificate as his immediate cause of death.  Therefore, the appellant claims that service connection for the cause of the Veteran's death is warranted.

Additionally, a fellow Veteran, S.D.S., wrote in February 2007 that he had served with the decedent at Osan Air Force Base (AFB), Korea, beginning in November or December 1970.  He noted that the decedent had worked on 147TE Drones.  He further noted that, when not recovered in the air as planned, "the drone would drop into the ocean, on the ground, or in a rice field.  When this happened we would have to remove the engine [and] wash all of the salt water, dirt, and mud out of the engine and aircraft as well."  S.D.S. noted that they were not issued protective equipment for use when washing the aircraft.

Furthermore, in February 2009, the Veteran's private physician, Dr. M.T. Parra, opined that the herbicides to which the Veteran was exposed in service in Korea in 1970 and 1971 most likely had a great deal to do with his ongoing cancer.  Dr. Parra also noted that he had diagnosed the Veteran with multiple myeloma.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

The death certificate, issued on August 24, 2006, and signed by a physician, reflects that the immediate cause of the Veteran's death was metastatic multiple myeloma due to or as a consequence of respiratory failure.  Therefore, as service connection for multiple myeloma has been established as presumptively related to the Veteran's herbicide exposure and such resulted in his death, the Board finds that, according the benefit of the doubt to the appellant, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.



ORDER

Service connection for multiple myeloma as a result of exposure to herbicides for accrued benefits purposes is granted.

Service connection for tinnitus for accrued benefits purposes is denied.

Service connection for the cause of the Veteran's death is granted.



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


